UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
__________________________________________X
DONNA FINNIGAN,                                    :
                                                   :           CV: 20-2837 (JMA) (ST)
                                Plaintiff,         :
                                                   :
                -against-                          :           FIRST AMENDED COMPLAINT
                                                   :
MATTITUCK-CUTCHOGUE UNION FREE                     :
SCHOOL DISTRICT, JILL GIERASCH, and                :           JURY TRIAL DEMANDED
DR. KATHLEEN DEVINE, (in their individual and :
official capacities pursuant to NYEL 290 et seq.), :
                                                   :
                                Defendants.        :
__________________________________________X


       Plaintiff, DONNA FINNIGAN (“Plaintiff”), by her attorneys SCOTT MICHAEL

MISHKIN P.C., complaining of the Defendants, alleges as follows:

                                 PRELIMINARY STATEMENT

       This case is brought (1) pursuant to the Americans with Disabilities Act of 1990 as

amended, 42 U.S.C. §§ 12101 et seq. (“ADA”) for Mattituck-Cutchogue Union Free School

District’s (“the District”) discrimination against Plaintiff on the basis of her disability of Multiple

Sclerosis (“MS”) and perceived cognitive/mental disability resulting from her MS; (2) pursuant

to the New York State Human Rights Law, New York Executive Law §§ 290 et seq. (“NYEL”)

for the District’s discrimination against Plaintiff on the basis of her disability/perceived

disability; and (3) pursuant to NYEL for Jill Gierasch (“Gierasch”) and Dr. Kathleen Devine’s

(“Devine”) aiding, abetting, inciting and participating in the discrimination against Plaintiff on

the basis of her disability/perceived disability.
                                        JURISDICTION

          FIRST:        The jurisdiction of the Court over this controversy is based upon 28

U.S.C. § 1331, as this matter is raised under 42 U.S.C. §§ 2000e et seq., and 42 U.S.C. §§ 12111

et seq.

          SECOND:       Plaintiff timely filed a charge of discrimination with the United States

Equal Employment Opportunity Commission (“EEOC”) within Three Hundred (300) days of the

discriminatory acts alleged herein.

          THIRD:        The EEOC issued a Notice of Right to Sue on April 28, 2020, and this

action was brought within Ninety (90) days of the EEOC’s issuance of that Notice.

          FOURTH:       This Court therefore has jurisdiction over this matter.

          FIFTH:        The Court also has supplemental jurisdiction over this case pursuant to

28 U.S.C. § 1367(a), as Plaintiff’s NYEL claims form part of the same case and controversy.

                                               VENUE

          SIXTH:        The unlawful practices alleged below were committed within the State of

New York, County of Suffolk.

          SEVENTH:      At the time of the unlawful practices, Plaintiff was a resident of Suffolk

County in the Eastern District of the United States District Court of New York.

          EIGHTH:       Defendant’s principal place of business, and the location at which

Plaintiff was and currently is employed, is the Mattituck-Cutchogue Union Free School District

located at 385 Depot Lane, Cutchogue, New York 11935.

          NINTH:        The locations at which the causes of action herein arose are in the

County of Suffolk in the Eastern District of the United States District Court of New York.

          TENTH:        This Court is hereby proper venue under 28 U.S.C. § 1391 (b).




                                                2
                                                 PARTIES

        ELEVENTH:        Plaintiff is an “employee” of the District as defined by the ADA.

        TWELFTH:         At all times relevant herein, the District was Plaintiff’s “employer” as

defined by the ADA in that it employed fifteen (15) or more employees for each working day in

each of twenty (20) or more calendar weeks.

         THIRTEENTH:            During all times relevant to this action, Plaintiff was a

member of a protected class in that she was and is a female with a qualified disability of Multiple

Sclerosis (“MS”) which due to the nature, duration, and severity of her disability, substantially

limits her from one or more of her major life activities, including but not limited to, working and

at times, walking.

         FOURTEENTH:            Despite her diagnosed disability, Plaintiff, with reasonable

accommodations, has satisfactorily and continually performed the duties and job responsibilities

of her position at the District since she was hired on or about September 1, 1998.

         FIFTEENTH: The District was and is aware of Plaintiff’s record of disability, and

perceived Plaintiff to have a disability that substantially limited one or more of her major life

activities, as Plaintiff has fully disclosed to the District, as well as her supervisors, that she

suffers from MS, and has made several requests for accommodations from the District

throughout her employment.

         SIXTEENTH: During all times relevant herein, Jill Gierasch was the District’s

Superintendent and aided, abetted and/or actually participated in the conduct giving rise to

Plaintiff’s claims of disability and perceived disability discrimination in violation of the NYEL.

         SEVENTEENTH:           Gierasch had the power to hire and fire and carry out other




                                                    3
personnel decisions at the District, and did in fact carry out personnel decisions against Plaintiff,

including but not limited to, removing her from her 4th grade teaching class on the basis of a

perceived mental disability, stripping Plaintiff of her title and material responsibilities, assigning

Plaintiff to a diminished title, and removing all of Plaintiff’s previously granted medically

supported accommodations.

         EIGHTEENTH:           Gierasch actually participated in the conduct giving rise to

plaintiff’s discrimination claims as alleged herein and is thereby personally liable for her

discriminatory treatment against plaintiff under the NYEL.

         NINETEENTH:           During all times relevant herein, Dr. Kathleen Devine was the

Principal at the District’s elementary school and aided, abetted and/or actually participated in the

conduct giving rise to Plaintiff’s claims of disability and perceived disability discrimination in

violation of the NYEL.

         TWENTIETH:            Devine had the power to hire and fire and carry out other

personnel decisions at the District, and did in fact carry out personnel decisions against Plaintiff,

including but not limited to, removing her from her 4th grade teaching class on the basis of a

perceived mental disability, stripping Plaintiff of her title and material responsibilities, assigning

Plaintiff to a diminished title, and removing all of Plaintiff’s previously granted medically

supported accommodations.

         TWENTY-FIRST: Devine actually participated in the conduct giving rise to

plaintiff’s discrimination claims as alleged herein and is thereby personally liable for her

discriminatory treatment against plaintiff under the NYEL.

                                               FACTS

         TWENTY-SECOND:                Plaintiff began her employment at the District on or about




                                                  4
September 1, 1998 as a 5th grade teacher in the District’s elementary school.

          TWENTY-THIRD: In September 2003, Plaintiff began teaching 4th grade at the

District’s elementary school and continued to do so until March 2018.

          TWENTY-FOURTH:               Throughout plaintiff’s employment as a teacher at the

District, Plaintiff has always performed her job well and has always received positive

performance evaluations.

          TWENTY-FIFTH: In or about 2011, Plaintiff was diagnosed with Multiple Sclerosis

(“MS”).

          TWENTY-SIXTH: Plaintiff’s MS diagnosis limits her from one or more of her

major life activities, including but not limited to, working, and at times, walking, especially for

long distances.

          TWENTY-SEVENTH:              Plaintiff suffers from “foot-drop” as a result of her MS,

which is a weakness or paralysis of the muscles involved in lifting the front of the foot.

          TWENTY-EIGHTH:               This condition makes it very difficult for Plaintiff to walk

long distances, has resulted in Plaintiff walking with a limp, and often has adverse effects on

Plaintiff’s balance while walking.

          TWENTY-NINTH: Additionally, as a direct result of the MS, Plaintiff has difficulty

with heat, which exacerbates her MS conditions and results in uncontrollable nausea.

          THIRTIETH: Plaintiff also suffers from other MS related conditions which require her

to always be close to a restroom.

          THIRTY-FIRST:        The District has been aware of Plaintiff’s MS and resulting

conditions for many years, all of which have been supported by medical documentation.

          THIRTY-SECOND: In fact, in the past, the District had made temporary




                                                  5
accommodations for Plaintiff including the installation of an air conditioner in her classroom,

assigning Plaintiff to a classroom with a restroom in it, and giving Plaintiff a permanent

classroom so she did not have to travel throughout the building to teach her classes.

          THIRTY-THIRD:         During the 2017/2018 school year, Plaintiff was assigned a student

in her 4th grade class with multiple behavioral issues. Some examples of this student’s

behavioral issues included, but were not limited to, the following:

                     •   Calling out during class;
                     •   Interrupting students;
                     •   Striking students;
                     •   Referring to students as “pussies” and “faggots,” and
                     •   Pulling down students’ pants in the classroom.
          THIRTY-FOURTH: Plaintiff met with Devine on several occasions to discuss

the student’s behavioral issues but no action was ever taken by the District to resolve these

issues.

          THIRTY-FIFTH:         Plaintiff even met with the student’s parents in hope that these

issues would be resolved, but nothing changed and the student continued to be an issue in

Plaintiff’s class.

          THIRTY-SIXTH:         Despite Plaintiff’s numerous requests for assistance, the

Defendants took no action to rectify the situation.

          THIRTY-SEVENTH:               Rather, in May 2018, the Defendants placed a counseling

memorandum in Plaintiff’s personnel file in relation to her complaints.

          THIRTY-EIGHTH: Plaintiff’s similarly situated co-workers did not receive

reprimands and/or write-ups for engaging in similar conduct to Plaintiff. In fact, to Plaintiff’s

knowledge, her colleagues’ complaints about behavioral students never went ignored.

          THIRTY-NINTH:         The Defendants believed that Plaintiff was the problem, rather than


                                                     6
the student, and perceived Plaintiff to be suffering from mental illness and/or cognitive disability

directly related to her MS.

         FORTIETH: As a result of the District’s inaction, Plaintiff was required to do

more work and preparation than her similarly situated co-workers, and it became very difficult to

teach her class with this particular student’s constant disruptions.

         FORTY-FIRST:           On or about June 21, 2018, Plaintiff sent a letter to the student’s

parents as a final attempt to resolve the issues she was having in the classroom. The District was

copied on the letter as well.

         FORTY-SECOND: Despite Plaintiff’s letter, no action was taken, and Plaintiff was

called to a meeting where she faced further reprimand and admonishment from Gierasch.

         FORTY-THIRD:           At the meeting, Plaintiff was disciplined and told that going

forward she was prohibited from speaking to any parents about her students’ disciplinary issues.

         FORTY-FOURTH: As a teacher, it was imperative for Plaintiff to have the ability to

communicate with her students’ parents in order for her to properly perform the essential

functions of her job.

         FORTY-FIFTH:           On or about August 16, 2018, Defendants advised Plaintiff

that she was required to undergo a § 913 psychological evaluation.

         FORTY-SIXTH:           To Plaintiff’s knowledge, Plaintiff’s similarly situated non-

disabled co-workers were not required to undergo psychological evaluations for engaging in the

same and/or similar conduct as Plaintiff, i.e., bringing complaints about their student’s disruptive

behavioral issues and communicating with parents. Nor were Plaintiff’s co-workers prohibited

from communicating with their students’ parents and/or disciplined for doing so.




                                                  7
         FORTY-SEVENTH:                 Furthermore, Defendants Gierasch and Devine immediately

placed on home assignment, blocked Plaintiff from the District’s email network, and disabled

Plaintiff’s access to the District’s and her students’ files.

         FORTY-EIGHTH: These discriminatory actions were taken against Plaintiff by

Defendants Gierasch and Devine due to what they perceived as a mental illness resulting from

Plaintiff’s MS diagnosis.

         FORTY-NINTH:           On or about September 20, 2018, Plaintiff’s psychological

evaluation was conducted by Dr. Randall Solomon, a doctor hired by Defendant Gierasch.

         FIFTIETH:       Shortly thereafter, Dr. Solomon concluded that Plaintiff

suffered from neurological and cognitive changes resulting from her MS, and that Plaintiff was

at moderate risk of engaging in unsafe behavior in her classroom.

         FIFTY-FIRST:           Dr. Solomon also recommended that Plaintiff undergo 12-16

weeks of mental health treatment before returning to a classroom.

         FIFTY-SECOND:          Upon information and belief, Dr. Solomon’s findings were based

on fabricated documentation provided by Defendants Gierasch and Devine, as well as Defendant

Gierasch’s directive to Dr. Solomon to find that Plaintiff was suffering from a mental disability

that deemed her unfit to teach.

         FIFTY-THIRD:           Defendants Gierasch and Devine perceived Plaintiff to have a

mental illness/disability resulting from her MS, which is evident in the fact that Defendant

Gierasch directed Plaintiff to remove all of her belongings from her 4th grade classroom in

August 2018, more than a month before Plaintiff underwent the psychological evaluation with

Dr. Solomon.

         FIFTY-FOURTH:          Defendants Gierasch and Devine then stripped Plaintiff of her 4th




                                                   8
grade class and all of her material responsibilities as a teacher based on her perceived mental

illness. Plaintiff’s class and responsibilities were re-assigned to another teacher.

         FIFTY-FIFTH:             Defendants then directed Plaintiff to remain out of work until

November 2018, at which point she returned to the District in the diminished title of AIS math

support person.

         FIFTY-SIXTH:             After 20 years of teaching at the District without issue, Plaintiff

was forced to return to a less distinguished title with greatly diminished job responsibilities.

         FIFTY-SEVENTH: Plaintiff’s responsibilities as a tenured 4th grade teacher were

stripped from her and she was given the responsibilities of a newly hired support person/aide.

         FIFTY-EIGHTH:            Plaintiff’s diminished title and responsibilities severely harmed her

reputation at the District and caused her humiliation, as well as hindered her opportunities at

career advancement.

         FIFTY-NINTH:             In addition to her diminished title and responsibilities, all of

Plaintiff’s previously granted accommodations were stripped from her.

         SIXTIETH:          Specifically, plaintiff was no longer assigned to a classroom with air

conditioning and/or a restroom, which was in direct contradiction to her medically supported

accommodation requests.

         SIXTY-FIRST:             Furthermore, Plaintiff was no longer assigned to a permanent

classroom and was required to travel throughout the school all day from classroom to classroom.

         SIXTY-SECOND: These changes to Plaintiff’s schedule and removal of her medically

supported accommodations exacerbated Plaintiff’s MS symptoms and created physical

challenges for Plaintiff.

         SIXTY-THIRD:             Defendants were aware of Plaintiff’s physical limitations, as well




                                                     9
as the adverse effects the removal of her accommodations would have on her.

         SIXTY-FOURTH: As a result of Defendants’ discriminatory action of assigning

Plaintiff to a less distinguished title, stripping her of all of her responsibilities, and removing her

medically supported accommodation, Plaintiff suffered both physical and mental distress.

                       AS AND FOR PLAINTIFF’S CLAIMS OF
                      DISABILITY DISCRIMINATION AGAINST
                 THE DISTRICT ARISING UNDER THE ADA AND NYEL

         SIXTY-FIFTH:           Plaintiff repeats and realleges each and every allegation contained

in Paragraphs FIRST through SIXTY-FOURTH.

         SIXTY-SIXTH:           During all times relevant herein, Plaintiff was a member of a

protected class in that she is an individual with a qualified disability of MS, which limits her in a

broad range of major life activities, including but not limited to, working, and at times, walking.

         SIXTY-SEVENTH: Plaintiff, with reasonable accommodations, was able to perform

the essential functions of her job at Defendants and has done so continually receiving positive

performance evaluations since the start of her employment on September 1, 1998.

         SIXTY-EIGHTH:           Defendants willfully discriminated against Plaintiff based

upon her disability of MS, and based upon a perceived mental/cognitive disability resulting from

her MS, in direct violation of the ADA and the NYEL § 290 et seq.

         SIXTY-NINTH:           Plaintiff suffered adverse employment actions in that the

Defendants stripped her of her title as a tenured 4th grade teacher based upon a perceived mental

illness, stripped Plaintiff of all of her material responsibilities as a teacher, re-assigned Plaintiff

to the diminished title and responsibilities of AIS support person, and removed all of Plaintiff’s

previously granted and medically supported accommodations.

         SEVENTIETH:            As a result of Defendants’ discriminatory conduct, Plaintiff




                                                   10
suffered humiliation among her peers and damage to her reputation, as well as physical and

mental distress.

                   AS AND FOR PLAINTIFF’S CLAIMS OF
                 DISABILITY DISCRIMINATION AGAINST
        DEFENDANTS GIERASCH AND DEVINE ARISING UNDER THE NYEL

         SEVENTY-FIRST: Plaintiff repeats and realleges each and every allegation contained

in Paragraphs FIRST through SEVENTIETH.

         SEVENTY-SECOND:               During all times relevant herein, Plaintiff was a member of

a protected class in that she is an individual with a qualified disability of MS, which limits her in

a broad range of major life activities, including but not limited to, working, and at time, walking.

         SEVENTY-THIRD: Plaintiff, with reasonable accommodations, was able to

perform the essential functions of her job at Defendants and has done so continually receiving

positive performance evaluations since the start of her employment on September 1, 1998.

         SEVENTY-FOURTH:               Defendants Gierasch and Devine willfully discriminated

against Plaintiff, as alleged herein, based upon her disability of MS, and based upon a perceived

mental/cognitive disability resulting from her MS, in direct violation of the ADA and the NYEL

§ 290 et seq.

         SEVENTY-FIFTH: Plaintiff suffered adverse employment actions in that the

Defendants Gierasch and Devine stripped Plaintiff of her title as a tenured 4th grade teacher

based upon a perceived mental illness, stripped Plaintiff of all of her material responsibilities as a

teacher, re-assigned Plaintiff to the diminished title and responsibilities of AIS support person,

and removed all of Plaintiff’s previously granted and medically supported accommodations.

         SEVENTY-SIXTH: As a result of Defendant Gierasch and Devine’s discriminatory




                                                 11
conduct, Plaintiff suffered humiliation among her peers and damage to her reputation, as well as

physical and mental distress.

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       1.      For all damages recoverable as a matter of law for the District’s discrimination

against Plaintiff in violation of the ADA;

       2.      For all damages recoverable as a matter of law for Gierasch’s discrimination

against Plaintiff in violation of the ADA;

       3.      For all damages recoverable as a matter of law for Devine’s discrimination

against plaintiff in violation of the ADA;

       4.      For reasonable attorney’s fees and costs; and

       5.      For such other further relief as the Court may deem just and proper.

                                        JURY DEMAND

             Plaintiff hereby demands a trial by jury of all issues in this action.

Dated: Islandia, New York
       December 11, 2020
                                                     SCOTT MICHAEL MISHKIN, P.C.

                                                               /s/Scott Michael Mishkin
                                                     By:       Scott Michael Mishkin, Esq.
                                                               One Suffolk Square, Suite 240
                                                               Islandia, New York 11749
                                                               Telephone: 631-234-1154
                                                               Attorneys for Plaintiff




                                               12
